NIX, Judge.
This is an Original Proceeding filed by the petitioner, Esteban H. Vasques, #72325, for a writ of habeas corpus, alleging that he is illegally confined in the Oklahoma State Penitentiary in that he was not adequately informed of his rights and that he did not understand the consequences of his plea, in that he had a very limited understanding of the English language.
This cause was filed in this Court on April 14, 1966, and set for hearing on July 13, 1966. No response was filed by the state, and this Court ordered the trial court to file a response on or before September 2, 1966. This was done, and the Honorable Clarence Mills, Judge of the District Court of Oklahoma County, filed findings of fact with the Clerk of this Court on September 6, 1966. ¡
From this record, it appears that the petitioner was represented by court-appointed attorney, Johnston Murray, who was also appointed as interpreter; and the Public Defender of Oklahoma County. He entered a plea of Guilty to two charges: Assault and Battery with a Dangerous Weapon, and received a Five Year Sentence; and Murder, and received a Life sentence.
There was no notice of intent to appeal, no request for casemade, and no attempt to perfect an appeal; nor any indication that he was dissatisfied with the arrangements at that time. v.'f u"¡
⅞* This Court is of the opinion that he was denied none of his constitutional rights to appeal, and the relief prayed for is accordingly denied.
BUSSEY, P. J., and BRETT, J., concur.